                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

CASE NO. 19-cr-4-RM

UNITED STATES OF AMERICA,

         Plaintiff,

v.


     2. SHAUN GAY,

         Defendant.


 DEFENDANT SHAUN GAYS’ UNOPPOSED MOTION FOR A MENTAL HEALTH
                         EXAMINATION


         Comes Now, the Defendant Shaun Gay, by and through his CJA appointed
counsel, Peter Hedeen, and hereby requests this Honorable Court for an Order
authorizing a psychiatric or psychological examination of the defendant by a certified
psychiatrist or psychologist for the purpose of determining Mr. Martinez’ mental
competency pursuant to 18 U.S.C. § 4241(a). As grounds therefore, Mr. Gay states as
follows:
     1. On December 3, 2018, the government filed a one count indictment against Mr.

Gay alleging that on December 2, 2018, Mr. Gay took money from a person which

belonged to TCF Bank, in violation of 18 U.S.C. § 2113(a). See Doc.1. On December

18, 2018, undersigned counsel entered an appearance in the present matter. See

Doc.8.

     2. On March 19, 2019, Mr. Gay appear before this Court and entered a plea of

guilty to the single count in the indictment. The Court set sentencing for June 12,


                                            -1-
2019.

   3. Since the entry of the guilty plea, Undersigned Counsel has reviewed mental

health records and has met with Mr. Gay, and has reason to believe that Mr. Gay may

be suffering from a mental disease or defect that could be rendering him mentally

incompetent to the extent that he is unable to understand the nature and

consequences of the proceeding against him or to assist properly in his defense. The

privilege between attorney and client prevent further disclosure of these issues. In

addition, Mr. Gay has had well-documented issues with mental health in his past,

including those documented in his prior case 10-cr-00373-WYD.

   4. On May 9, 2019, Mr. Gay submitted a letter to the Court regarding his case.

This letter clearly demonstrates that Mr. Gay may be suffering from a mental disease

or defect that could be rendering him mentally incompetent to the extent that he is

unable to understand the nature and consequences of the proceeding against him or

to assist properly in his defense. See Doc. 29. Based on the aforementioned

concerns, Undersigned Counsel requests the Court to order a psychiatric or

psychological evaluation for purposes of determining competency.

   5. Unless impracticable, the psychiatric or psychological examination shall

be conducted in the suitable facility closest to the court. See 18 U.S.C. § 4247(b).

   6. Undersigned counsel also requests that a report of the evaluation be filed

with the Court pursuant to 18 U.S.C. § 4247(c). Undersigned Counsel would request




                                            -2-
that copies of the report be tendered to the parties pursuant to 18 U.S.C. § 4247(c).

   7. Following the evaluation and report, Undersigned Counsel requests that

the Court order counsel to contact chambers to set a date for hearing on Mr. Gays’

competency, should such hearing be necessary.

   8. Undersigned Counsel further requests that the Court vacate all current

dates and deadlines, to be reset upon conclusion of the competency evaluation. Until

a determination is made regarding Mr. Gay’s competency, counsel cannot effectively

communicate with Mr. Gay and Mr. Gay cannot assist counsel in preparation of

a defense or to prepare for sentencing.

   9. The Court held a phone conference regarding these issues on May 13, 2019,

and at that time Assistant United States Attorney Kurt Bohn stated that he had no

objection to the present Motion.

   WHEREFORE, Undersigned Counsel respectfully requests that this Court issue

an order authorizing a mental health examination under 18 U.S.C. § 4241(b), vacating

current deadlines and the sentencing date, and setting a status conference or a

deadline for the parties to contact chambers in order to reschedule the applicable

dates.




                                           -3-
Dated this Wednesday, May 15, 2019.

                                      Respectfully submitted,



                                      __S/Peter Hedeen___
                                      Peter Hedeen
                                      2373 Central Park Blvd.
                                      Suite 100
                                      Denver, CO 80238
                                      720-979-0927
                                      303-803-1501 Fax




                                        -4-
                           CERTIFICATE OF MAILING

        I hereby certify that on Wednesday, May 15, 2019, I electronically filed the
foregoing with the Clerk of the Court using the court’s ECF system which will send
notification of such filing to all counsel of record and the following e-mail addresses:


Kurt Bohn, Assistant United States Attorney
kurt.bohn@usdoj.gov


       And, I hereby certify that I have mailed or served the document or paper to the
following non CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated
by the non-participant’s name:

       Mr. Shaun Gay (via hand delivery)


                                          __S/Peter Hedeen___
                                          Peter Hedeen
                                          2373 Central Park Blvd.
                                          Suite 100
                                          Denver, CO 80238
                                          720-979-0927
                                          303-803-1501 Fax




                                             -5-
